Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1. Applicant’s election with traverse of group I (claims 1-8 and 11-15) in the reply filed on October 15, 2021 is acknowledged. The traversal is on the ground(s) that the prior art cited by International search report does not anticipate or obvious over claims since the prior art does teach special technical feature and no objection to unity of invention was raised in the International search report. This is found unpersuasive because the International search report on patentability is an opinion, not fully established the patentability of broader claim 1. The lack of unity was based on the Y references cited in the international search report, which are obvious over the broader claim 1 and indicate lack of inventive concept. Further, the prior art cited below further establishes lack of unity. Accordingly the lack of unity is still deemed proper. 
                                                   Status of the Application
2. Claims 1-8 and 11-15 are considered for examination. Claims 9-10 are withdrawn from further consideration as being drawn to non elected group.
                                                          Priority
3. This application filed on June 26, 2020 is a 371 of PCT/CN2018/124720 filed on December 28, 2018 which claims foreign priority to CN201711462509 filed on December 28, 2017.
                                                         Informalities
4. The disclosure is objected for the following informalities:

(ii) claims 5-7, 11-15 recite ‘a system of’. Amending the claims to delete ‘a system of’ is suggested for clarity purpose of the method steps.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7  and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation "the reaction system of" in line 1.  There is insufficient antecedent basis for this limitation in the claim because the claim 1 upon which the instant claims depend lacks support for said reaction system.

6.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
7.    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

    Claims 1-8 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lasken (US 6,323,009).
      Lasken et al. teach a method of claim 1, 8, for homogenizing a plurality of samples comprising circular DNAs comprising performing rolling circle amplification on circular DNAs in the samples so that the concentrations of the circular DNAs in the samples are homogenized (see entire document, example 2, line 31-57, col. 17, line 15-21, example 6 on col. 19, line 60-67, col. 20, line 1-3 indicating amplification of circular DNAs which result in homogenized samples).
       With reference to claims 2-4, Lasken et al. teach that the method further comprises performing denaturing treatment on a sample containing circular DNAs (see entire document, example 2 on col. 16, line 16-30, example 3, col. 16, line 60-67, col. 17, line 1-21, example 6 on col. 19, line 60-67, col. 20, line 1-3); wherein the samples are mixed with random primers for the rolling circle replication before starting the denaturing treatment and  wherein the denaturing treatment comprises heating the samples to 95°C and keeping for 3 minutes, and then cooling to 4°C and keeping (see entire document, examples 2, 4 and 6 on col.16-20). 
   With reference to claims 5-7, 13-15, Lasken et al. teach that wherein the denaturing treatment comprises EDTA, wherein rolling circle amplification comprises bovine serum .
Claim Rejections - 35 USC § 103
7.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lasken et al. (US 6,323,009) in view of Hafner et al.  (US 2005/0079523).
Lasken et al. teach a method of claims 1-8, 13-15, for homozenizing a plurality of samples as discussed above. However, Lasken et al. did not teach the amount of EDTA as 0.04 mM and the amount of bovine serum albumin is 0.1 mg/mL
Hafner et al. teach a method of claims 11-12, for amplifying target nucleic acids using rolling circle amplification wherein the reaction composition comprises EDTA, bovine serum albumin in concentration ranges that includes the amounts as claimed (see entire document, para 0163-0169).
It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method of Lasken et al. with the method  as taught by Hafner et al. to improve the method for homogenizing samples. The ordinary person skilled in the art would have motivated to modify the method of Lasken et al. with the method of Hafner et al. and have a reasonable 
Nonstatutory Double Patenting
8.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to  www. uspto. gov/ patents/ process/ file/ efs/ guidance/eTD-info-I.jsp. 
Claims 1-8 and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No.  15/733,317. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are within the scope of the claims in . This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


                                             Conclusion 
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637